Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-16-00417-CV

                                In the Interest of M.A.B., a Child

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015EM504304
                          Honorable Nick Catoe Jr., Judge Presiding

          BEFORE JUSTICE ANGELINI, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED. It is ORDERED that no costs shall be assessed against Appellant Justin
Russell Adcock in relation to this appeal because he is indigent under Rule 20 of the Texas Rules
of Appellate Procedure. See TEX. R. APP. P. 20.

       SIGNED April 26, 2017.


                                                 _____________________________
                                                 Karen Angelini, Justice